— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner’s contention that the determination finding him guilty of violating prison disciplinary rules must be annulled because of the failure of the Hearing Officer to disclose the identity of a confidential informant is without merit. In light of the other circumstantial and direct evidence of petitioner’s guilt, including testimony by the victim of the assault identifying petitioner as the assailant, any failure to identify the informant or to give adequate reasons for not doing so is harmless (see, Matter of Boyd v Coughlin, 105 AD2d 532). Similarly, because the determination here was not based solely upon evidence from a confidential informant who did not appear at the hearing, any failure to ascertain the reliability and credibility of the informant does not require annulment (cf., Matter of Siders v Le Fevre, 145 AD2d 874). In addition, given the seriousness of petitioner’s violations, we do not find that the penalty imposed was excessive (see, Matter of Coleman v Kelly, 143 AD2d 539; Matter of Gomez v Coughlin, 140 AD2d 902).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.